Filed 1/4/22 Marriage of Goyal CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


  In re Marriage of HILLARY                                     2d Civ. No. B306425
  DAWN GOYAL and PREM                                        (Super. Ct. No. BD634487)
  GOYAL.                                                       (Los Angeles County)


  HILLARY DAWN GOYAL,

       Plaintiff and Respondent,

  v.

  PREM GOYAL,

       Defendant and Appellant.



       Hillary Goyal and Prem Goyal married in 1997 and
divorced in 2019. Shortly after entry of judgment, Prem
requested an order modifying his stipulated monthly spousal and
child support payments to zero because he had recently lost his
job.1 The trial court found Prem failed to show a material change
in circumstances and denied his request.
       Prem appeals. We conclude there was no abuse of
discretion and affirm.
                    FACTUAL BACKGROUND
                  AND PROCEDURAL HISTORY
       Prem is a Certified Public Accountant specializing in
corporate finance. He held several temporary positions and
consultancies over the past decade. His expertise allowed him to
demand a substantial wage for his services, but he often
experienced lengthy periods of unemployment between jobs.
Nevertheless, he earned enough during the marriage to support
the family after Hillary ended her full-time banking career to
care for their children.
       Hillary and Prem separated in 2016 and initiated
dissolution proceedings. The case was intensively litigated. It
resolved in May of 2019 with a marital settlement agreement
(MSA). At the time of the signing, Prem was employed as a
consultant by LegalZoom at a monthly salary of $40,700.
Hillary’s position as a non-profit development officer paid $4,375
per month. They agreed to set Prem’s spousal support payment
to Hillary at $3,250 per month and child support for their son
and daughter at $5,477 per month. The MSA “provide[d] that
should an issue arise with child and spousal support modification
due to [Prem’s] unemployment or any subsequent work contracts
in the future, the Parties shall exercise reasonable efforts to
initiate a Status Conference call with the Court prior to filing an
RFO.” Judgment was entered in July 2019.

      1We use the parties’ first names for ease of reference. No
disrespect is intended.



                                 2
      Prem learned in August of 2019 that LegalZoom did not
intend to extend his contract beyond September. His counsel
promptly requested a status conference call with the court about
modifying spousal and child support. Hillary’s counsel requested
Prem produce certain financial documents before the call. A
dispute arose over the extent of production and Prem filed a
request for order (RFO) to preserve his right to seek retroactive
modifications. The conference call never took place.
      The trial court heard Prem’s RFO on December 16, 2019.
Prem claimed he had not yet found a new position despite his
best efforts. Hillary described such gaps in Prem’s employment
as typical. She expressed her frustration over the “merry-go-
round” of support litigation caused by the intermittent nature of
his work over the past few years. The trial court determined
Prem had not shown a material change in circumstances and
denied the RFO. He appealed.
                           DISCUSSION
      Modifying spousal or child support requires proving a
material change in circumstances since the prior order. (See In
re Marriage of McCann (1996) 41 Cal.App.4th 978, 982 [must
show increase or reduction in supporting spouse’s ability to pay
for supported spouse’s needs]; In re Marriage of Leonard (2004)
119 Cal.App.4th 546, 556 (Leonard) [supporting parent bears
burden to show “changed circumstances warrant a downward
adjustment in child support rests with the supporting spouse”].)
We review support-related decisions for abuse of discretion. (In
re Marriage of Shimkus (2016) 244 Cal.App.4th 1262, 1273
(Shimkus); In re Marriage of Butler & Gill (1997) 53 Cal.App.4th
462, 465.) We conclude the court properly considered the uneven
nature of Prem’s employment and compensation.




                                3
       Prem argues his current cash flow, not his history as an
independent contractor, should figure most prominently in the
court’s analysis of his circumstances. (See In re Marriage of
Mosley (2008) 165 Cal.App.4th 1375 (Mosley) [reversing trial
court order requiring spouse to borrow money to maintain
support levels, assuming he would receive discretionary year-end
bonuses in the future].) However, the court was not required to
focus on any one factor. (See Shimkus, supra, 244 Cal.App.4th at
p. 1273 [courts must consider factors listed in section 4320 when
deciding request to modify spousal support]; Leonard, supra, 119
Cal.App.4th at p. 556 [courts must adhere to guidelines set forth
in Family Code section 40532 when deciding request to modify
child support].) The weight assigned to each factor rested within
its broad discretion. (Shimkus, at p. 1273.)
       A spouse’s earning capacity, not just actual income, may
enter the equation when gauging their ability to pay. (§§ 4053,
subd. (b), 4320, subd. (c).) The court properly considered Prem’s
work history over the past decade as evidence of his earning
capacity. The record does not show the court denied the RFO
only based on Prem’s status as an independent professional;
rather, it found the expiration of his most recent short-term
contract as an event both natural to his work and anticipated by
the parties. It did not foreclose a later finding that a longer
period of unemployment may justify modification, or, like in
Mosley, that Prem’s obtaining a lower-salaried position in the
future might alter the calculus as well.3 The fact that Prem

      2   Unlabeled statutory references are to the Family Code.

      3The parties’ lack of assets and considerable debt factored
into Mosley’s decision to reverse the trial court’s order denying
the supporting spouse’s request to modify. In contrast, the record


                                  4
might have to temporarily invade his separate assets to satisfy
stipulated support obligations does not render the trial court’s
decision irrational or arbitrary. (See Sargon Enterprises, Inc. v.
University of Southern California (2012) 55 Cal.4th 747, 773 [“A
ruling that constitutes an abuse of discretion has been described
as one that is ‘so irrational or arbitrary that no reasonable person
could agree with it’”].)
      Lastly, the provisions requiring the parties to “exercise
reasonable efforts to initiate a Status Conference call with the
Court prior to filing an RFO” impose a procedural condition akin
to a meet and confer requirement. They do not supplant or
negate either party’s burden to prove a material change in
circumstances when seeking modification based on Prem’s
employment status.
                           CONCLUSION
      The judgment is affirmed. Respondent shall recover her
costs on appeal.
      NOT TO BE PUBLISHED.




                                     PERREN, J.

We concur:



      YEGAN, Acting P. J.            TANGEMAN, J.

shows Prem’s net separate assets exceeded $1 million at the time
he sought modification. This fact alone could have justified the
trial court’s denial. (See, e.g., § 4320, subd. (e) [court considers
“[t]he obligations and assets, including the separate property, of
each party” in ordering spousal support].)


                                 5
                 Timothy M. Weiner, Judge
            Superior Court County of Los Angeles
              ______________________________

      Kleeman-Kremen Family Lawyers, Ruth S. Kremen, for
Plaintiff and Respondent.
      MacKay & Martin, Lauren E. MacKay, for Defendant and
Appellant.




                             6